Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending and under consideration. 


Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in line 7-8 and 17-19 at page 44; line 4, 9-12, 18, 24-26 at page 45; line 2-6 at page 46.  Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.



The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in line 7 and 8 at page 7. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: there must not be a period after “of” in line 2. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(with maximal level of amino acid sequence identity)” at the end of subpart (a) and “(in combination with the respective other variable domain as Fv)” in subpart (b) and (c). It is unclear if the claim requires the content inside parenthesis.
Claim 3 recites “L (linker to antigen)” in line 4. However, instant specification does not define what type of amino acid residue corresponds to “linker to antigen”. Therefore, it is unclear what type of amino acid residue Applicant intends to refer to by “linker to antigen”. For the purpose of claim interpretation for the art rejection, this limitation will not be considered.
Claim 5 recites “the topology E/I/A/C/S”. There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from claim 4, but neither claim 1 nor claim 4 recite “topology E/I/A/C/S”. It is suggested Applicant amend claim 5 to depend from claim 4 and amend claim 4 to depend from claim 3 to provide proper antecedent basis.
	Claims 2 and 4 are also rejected because they depend from claim 1 and therefore contain same claim limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/100542 (hereinafter WO542; IDS). 
Regarding claim 1 and 2, WO542 discloses a method for producing humanized antibodies (claim 1). The non-human donor sequences are aligned against human germline sequences (p40, line 29-33), three-dimensional models are used to determine the role of specific residues in antigen binding (bridging pages 42-43).  Back-mutations are carried out, i.e. amino acid residues which have a negative effect on binding are replaced by amino acids have no or a lesser effect (page 47). DNA is produced to express the humanized antibodies in host cells (p.49). Homology modelling is used to analyze the role of specific residues (p. 43, line 8-17). Although claim 1 recites “aligning the amino acid sequence of a non-human heavy chain or light chain variable domain with a first humanized variant” in subpart (a), “aligning the amino acid sequence of a non-human heavy chain or light chain variable domain with a first humanized variant” is equivalent to “aligning the amino acid sequence of a non-human heavy chain or light chain variable domain with a human germline amino acid sequence with the highest sequence homology to the non-human variable domain” as taught by WO542 because the framework region of the first humanized variant is from a human germline amino acid sequence and because step (b) identifies aligned framework positions. Therefore, WO542 anticipates the subject-matter of claims 1 and 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/100542 (hereinafter WO542; IDS) and Pace et al (FEBS Letters 588 (2014) 2177-2184). 
Regarding claim 1 and 2, teachings of WO542 were discussed above in 102 section.
Regarding claims 3, WO542 teaches backmutations at key framework positions (page 47, line 6-12). WO542 teaches that these backmutations restore or improve any loss in antigen binding affinity due to grafting of the donor CDRs in the acceptor framework (page 47, line 6-12).  WO542 teaches that these key residues may be selected from the group consisting of …, residue capable of interacting with antigen (corresponds to topology classifier A of instant claim 3); a contact residue between heavy chain variable region and light chain variable region (corresponds to topology classifier C of instant claim 3) (page 47, line 17-28). WO542 teaches identifying all key framework residues involved in the interaction with the CDR or another chain by electrostatic or ion-ion chain interaction (corresponds to topology classifier S of instant claim 3) (page 48, line 1-5).
However, WO542 does not teach other topology classifiers.
Regarding claim 3, Pace et al teaches that the tight packing of protein interiors is important to protein stability (page 2178, right column, first paragraph). In other words, Pace et al teaches that internal side chain affects protein stability more than external side chain. 
One of ordinary skill in the art would have added topology classifiers I and E to topology classifiers A, C, and S taught by WO542 because Pace et al teaches that the tight packing of protein interiors is important to protein stability and because one of ordinary skill in the art would have envisioned that internal residues would affect antibody stability more than external residues. One of ordinary skill in the art would have assigned these topology classifiers to amino acid residues to help identify the key amino acid residues to modify to restore and improve affinity to antigen and stability of humanized antibody because prior arts teach that different topology of amino acid residues affect antibody structure and stability and its binding affinity to antigen differently. For topology N, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have assigned topology N to amino acid residues with no particular interaction because one of ordinary skill in the art would have envisioned that these residues are less important to antibody stability and assigning topology N to these residues would help identify key residues to modify. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have realized that amino acid residue of each different topology affects the structure and binding affinity of antibody differently as taught by prior art (e.g. interior amino acid residues affect protein stability more than exterior amino acid residues as taught by Pace et al). Therefore, one of ordinary skill in the art would have been motivated to assign different score to each different amino acid residues according to its topology and amino acid change from non-human antibody to first humanized antibody variant to help identify key residues to modify. One of ordinary skill in the art would have assigned higher score to amino acid residues wherein the amino acid change disrupts antibody structure and stability or its binding affinity to antigen to help identify the key residues to modify. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643